Per Curiam:

On April 6, 1885, a complaint was filed before a justice of the peace of Sumner county against the defendant, charging him with having violated the prohibitory liquor law of 1881 by selling and bartering intoxicating liquors at various times during the months of January and February, 1885. The defendant filed his motion to quash and dismiss the complaint, upon the ground, among others, that it did not state facts sufficient to charge any offense. The motion was *277overruled, and the defendant found guilty on four counts in the complaint. The defendant then appealed to the district court of Sumner county.
Trial had at the May term, 1885. In the district court the defendant moved to quash the complaint and to be discharged. The court sustained the motion. The State excepted, and appeals to this court.
Within the authority of The State v. Showers, just decided, the judgment of the district court must be affirmed.